DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement Sheets (two) for Figs. 1-3 were received on March 8, 2022.  These drawings are acceptable.  The Drawing Objection is withdrawn.
Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
Applicant’s arguments, see page 8, filed March 8, 2022, with respect to Claims 1-20 have been fully considered and are persuasive, with one exception directed to Claim 12, as described below.   
Applicant’s arguments, see pages 8-9, filed March 8, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-10 and 12-15 is withdrawn.
Applicant’s arguments, see page 9, filed March 8, 2022, with respect to Non-Statutory Double Patenting rejection of Claims 1-20 have been fully considered but they are not persuasive.   Accordingly, this rejection is maintained but modified in view of the claim amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “A method for handling moving piece goods…”.  Claim 12 is indefinite because the term “moving piece goods” is ambiguous since it could be construed to mean that the piece goods are capable of actively “moving” on their own.  Instead, the piece goods are passively moved by one or more of the transport device, the horizontal conveying device, or the manipulator.  In addition, the simpler term “piece goods” is also used in Claim 12, thereby making the scope of “moving space goods” even more uncertain.  
Claim 12 further recites “sensor-detecting at least space coordinates or position data or contour data of one of the piece goods”.   For clarity of this claim, this group of alternatives should be written using commas and only one “or”; i.e., “sensor-detecting at least space coordinates, position data, or contour data of one of the piece goods”.  This phrase is used at least twice again in Claim 12, and in other claims, including Claims 1, 7, and 9.  Applicant made this change in the related patent used in the Non-statutory Double Patenting rejection (US 11,034,534), and this change should be similarly made in this application anywhere multiple “or”’s are used in a group of alternatives.  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-5, 7-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-7, 10-11 and 20-22 of U.S. Patent No. 11,034,534.  Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,034,534 (“US ‘534”)  discloses the following features of an apparatus and method for handling moved piece goods that are recited in at least Claims 1 and 10-12 of the present application:
•	at least one manipulator;
•	at least two transport devices (3-1, 3-2, Figs. 28-30); 
•	at least two horizontal conveying devices (4/6 top, 4/6 bottom Fig. 28);
•	at least one detection device (40, 41, 42) for obtaining space coordinates, position data, or contour  of at least one piece good;
•	wherein the manipulator or conveyor components are calibratable or controllable based on the space coordinates, position data, or contour  of at least one piece good;
•	wherein the detection device is a light barrier arrangement, an edge scanner, or camera. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652